DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/27/2021 has been entered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 and 5-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tran et al. US 2011/0098721 A1 (hereinafter “Tran”).	
Regarding claim 1, Tran discloses a foot pedal control unit for an ophthalmic surgery system, comprising a base (60 or combination of 60 and 56, shown in FIG. 7) and a treadle (100, shown in FIG. 10) that is configured for pivotal pitch movement and for pivotal yaw movement (para. [0044]) relative to the base for generating control signals to an ophthalmic surgery system, the foot pedal control unit further comprising a multiple number of inlay covers (broadest reasonable interpretation includes member 102 and 80, capable of covering a portion of the treadle), wherein one (102) of said multiple number of inlay covers is removably placed on the treadle, and wherein one or more others (80) of said multiple number of inlay covers are removably placeable on the treadle, and wherein each of said multiple number of inlay covers is different from one another and configured for separate connection to the treadle.
	Regarding claim 3, wherein the multiple number of inlay covers are customized (designed for a foot) in terms of appearance, size, material, compressibility and/or support profile.
	Regarding claim 5, further comprising a heel support structure (62) that is rigidly connected to, or integrally formed with, the base.
	Regarding claim 6, further comprising a carrying handle (56) connected to a rear side of the base.
	Regarding claim 7, wherein the base is provided with a toe receiving cavity (recess formed between sections 62 in FIG. 7 or 5A), located at the rear side of the 
	Regarding claim 8, wherein the toe receiving cavity is bounded at its left and right side at least partly by a left side wall structure (see annotated figure below) and a right side wall (see annotated figure below) structure, respectively, both of said right side wall structure and said left side wall structure extending from a (any) height level of the carrying handle upwardly to the heel support structure.

    PNG
    media_image1.png
    304
    668
    media_image1.png
    Greyscale

Regarding claim 9, wherein the toe receiving cavity is bounded at its front side at least partly by a front wall structure (wall in FIG. 4 that is labeled with 52), formed as a wall portion that is corrugated (see corrugated shape in shape in FIG. 4 or 5A) relative to the rear side of the base and extends upwardly to the heel support structure.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tran in view of Chang US 6,370,984 (hereinafter “Chang”).
Regarding claims 1 (alternative rejection) and 12, Tran teaches a foot pedal control unit for an ophthalmic surgery system, comprising a base (60 or combination of 60 and 56, shown in FIG. 7) and a treadle (100 and 104, shown in FIG. 10) that is configured for pivotal pitch movement and for pivotal yaw movement (para. [0044]) relative to the base for generating control signals to an ophthalmic surgery system, the foot pedal control unit further comprising an inlay cover (rubber cover 102), and wherein said inlay cover is removably placeable on the treadle.
Tran teaches the claimed invention except for explicitly teaching
an additional inlay cover (“multiple number of inlay covers” as required by independent claim 1 or “second inlay cover”, as required by independent claim 12), and wherein the inlay cover and the additional inlay cover are “different from one another and configured for separate connection to the treadle”.


It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Tran’s device with customized grip covers as taught by Chang in order to allow a user to easily change to different grip pattern rather than using a universal grip pattern. The advantage of providing multiple inlay covers would allow a user to flexibility to replace the grip (making the covers interchangeable).  Therefore, the combination of references would make obvious replacing an inlay cover with another inlay cover as required by method claim 12. 
Note:  Refer to additional references in the conclusion section.
Regarding claims 13, wherein the treadle is configured for removable connection to the multiple number of inlay covers.
Regarding claims 3 and 14, wherein the multiple number of inlay covers are customized in terms of appearance, size, material, compressibility and/or support profile.
Regarding claims 4 and 15, Tran fails to explicitly teach wherein the inlay cover includes an upwardly rising flange at a rear edge of the inlay cover.  Tran, instead, teaches an upwardly rising flange (see rear support protruding member on 104) at a rear edge of the treadle.
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to rearrange the rising flange of the treadle to be on the 
Regarding claims 5 and 16, further comprising a heel support structure (62) that is rigidly connected to, or integrally formed with, the base.
Regarding claims 6 and 17, further comprising a carrying handle (56) connected to a rear side of the base.
Regarding claims 7 and 18, wherein the base is provided with a toe receiving cavity (recess formed between sections 62 in FIG. 7 or 5A), located at the rear side of the base, for repositioning the base, wherein the heel support structure forms an upper bound (limit) of the toe receiving cavity.
	Regarding claims 8 and 19, wherein the toe receiving cavity is bounded at its left and right side at least partly by a left side wall structure (see annotated figure above) and a right side wall (see annotated figure above) structure, respectively, both of said right side wall structure and said left side wall structure extending from a (any) height level of the carrying handle upwardly to the heel support structure.
Regarding claims 9 and 20, wherein the toe receiving cavity is bounded at its front side at least partly by a front wall structure (wall in FIG. 4 that is labeled with 52), formed as a wall portion that is corrugated (see corrugated shape in shape in FIG. 4 or 5A) relative to the rear side of the base and extends upwardly to the heel support structure.
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tran in view Chang, and further in view of Wong et al. US 2011/0092887 (hereinafter “Wong”).
Tran teaches the claimed invention except for a locking element as claimed. Wong, with reference to paragraph [0052], teaches a locking feature on the treadle. The locking feature may be a latch (some latches are known to be a pivoting lever type) or any other locking mechanism or device known in the art for preventing movement of the treadle in the pitch or yaw direction. The locking feature would allow for a user to select one directional movement.
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Tran’s unit with a locking feature as taught by Wong in order to prevent movement of the treadle in the pitch or yaw direction and allow for a user to select one directional movement.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument (new secondary reference of Chang was used in a 103 rejection, also a new interpretation of Tran in a 102 rejection was made for at least claim 1).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Pilch US 3,841,172 is notable for teaching a removable cover plate (42, implicitly teaches use of one of many different kinds of covers, preferably having “any suitable type of roughened non-slip…contacting surface”) for a pedal (28).  
Love et al. US 10,180,699 teaches (refer to column 5, lines 13-19) to use custom-designed slippers (“comfortable contoured slipper” that may be interchangeable for users of different sizes).  
Lynn et al. US 2014/0364864 teaches the known concept of a customizing a portion of a foot assembly ([0029])for various foot sizes, foot shapes, or desired support according to a user’s preferences. 
Also, Bisch et al. US 6,179,829 could have been used as a primary reference that teaches the majority of the limitations of claim 1 and 12 except for the use of inlay covers for a treadle (2326, FIG. 4), which is at least explicitly or implicitly taught by Chang, Pilch and Love (for easily replacing a user-desired grip pattern or a user-desired design for users of different foot sizes).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A GONZALEZ whose telephone number is (571)270-3094.  The examiner can normally be reached on 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUIS A GONZALEZ/Primary Examiner, Art Unit 3656